Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only T Definitive Proxy Statement (as permitted by Rule14a-6(e)(2)) £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 Quest Diagnostics (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1 ) Title of each class of securities to which transactions applies: (2 ) Aggregate number of securities to which transactions applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11(set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1 ) Amount previously paid: (2 ) Form, schedule or registration statement no.: (3 ) Filing party: (4 ) Date filed: Notice of 2009 Annual Meeting of ShareholdersQuest Diagnostics IncorporatedThree Giralda FarmsMadison, New JerseyMay 14, 2009, 10:30 a.m. local time April 22, 2009 Dear Fellow Shareholder: It is my pleasure to invite you to attend Quest Diagnostics 2009 Annual Meeting of Shareholders. At the meeting, we will:  elect three members of the Board of Directors;  consider approving amendments to the Amended and Restated Employee Long-Term Incentive Plan;  consider approving amendments to the Amended and Restated Long-Term Incentive Plan for Non-Employee Directors;  consider ratifying the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for 2009; and  transact such other business as may properly come before the meeting. Our Board of Directors recommends that you vote 
